Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a RESPONSE TO ELECTION/RESTRICTION FILED entered on August 17, 2021 for patent application 16/812,244 filed on March 6, 2020.


Claims 22 and 28-75 are pending.


Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on August 17, 2021 is acknowledged. The traversal is on the grounds that “there is no undue burden for the Examiner to conduct a substantive search of the claims corresponding to Groups I - II.”  This is not found persuasive because Examiner laid out the reasons for undue burden in the Requirement for Restriction/Election of February 17, 2021, and Applicant did not specifically rebut any of Examiner’s reasons.
The requirement is still deemed proper and is therefore made FINAL.


Claim Warnings
Applicant is advised that should claims 36, 48, 60 and 72 be found allowable, claims 37, 49, 61 and 73 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a distributed media tethered unfolding embedded transaction and inventory interface medium storing processor-executable components, the components comprising instructions to (emphasis added),” wherein said medium could be interpreted as a carrier wave, which is not a process, machine, manufacture, or composition of matter. Applicant could add “non-transitory” before “medium” in order to overcome this rejection. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 46, 58 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 34, 46, 58 and 70 recite the limitation “said transforming” in line 1. There is insufficient antecedent basis for this limitation in these claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28-33, 36, 37, 39-45, 48, 49, 51-57, 60, 61, 63-69, 72, 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/057509 (Im et al., Pub. No. US 2013/0291037 will be used as a translation for citation purposes) in view of Tonnison et al. (Pub. No.: US 2009/0292595) and Brockmann et al. (Pub. No.: US 2014/0366057).
Regarding claim 28, Im discloses a distributed media tethered unfolding embedded transaction and inventory interface apparatus, comprising: a memory (para. [0168]); a component collection in the memory; a processor disposed in communication with the memory (para. [0033]), and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: obtain distributed media tethered unfolding embedded transaction and inventory interface (DMTUETII) request datastructure, wherein the DMTUETII request datastructure includes embed codes including a media identifier datastructure of a user selection of a media asset (Fig. 5 and 6, paras. [0105]-[0107]; “If a TV user 500 changes channels while watching TV on the TV device 200, a new content 510 may be played.” Changing channels is selecting a media asset (i.e. the asset on the newly tuned channel.)); generate an asset composite DMTUETII interface payload datastructure for the user selected media asset from the media identifier datastructure, including: compositing a DMTUETII interface for the user selected media, wherein the asset composite DMTUETII interface payload datastructure is configured to obtain the user selected media, wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface to form a user interface overlayed over the user selected media presentation, upon user selection, wherein the composite DMTUETII interface payload datastructure is configured to form an unfurled user interface selection display having dynamic selection information for (a) sharing information regarding the user selected media with a user's social contacts (Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of ways to share information regarding the user selected media with a user's social contacts.), (b) purchasing or trading digital or physical goods or services associated with the user selected media (Fig. 22, paras. [0169]-[0178]), provide the asset composite DMTUETII interface payload datastructure to the user (Figs. 5-10, paras. [0105]-[0116]).
Im does not disclose having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. However, in analogous art, Tonnison discloses that in an online e-commerce and networking system, a user can be presented with user interfaces that allow said user to add or delete items from a Wish List (Fig. 18, element 1805, paras. [0170]-[0172]), and that a user wants to gift a particular item to a friend (Fig. 15, element 1506, para. [0163]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im to allow for having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. This would have produced predictable and desirable results, in that it would allow users to have a greater range and variety of options it how they interacted with content in concert with their social media networks, which could increase user enjoyment of and satisfaction with the system.
into an iframe to form a user interface overlayed over the user selected media presentation. However, in analogous art, Brockmann discloses the overlay rendering of a user interface onto source video, stating “[s]uppose an interface command 32 arrives at the server 12 when a P-frame 316 is being displayed on the display device 11. Because it is inter-encoded, the information in this P-frame is insufficient by itself to reconstruct the complete image being displayed (i.e., to reconstruct the decoder state). In fact, the information necessary is found in a combination of the frames 311-316. One could introduce a latency 33 between the time of the command 32 and the next I-frame 317, at which time the overlay image is blended 34. However, if the group of pictures 31 contains two seconds worth of source video, the average wait time from the command 32 to the next I-frame 317 (and the appearance of the user interface) is one second, which is unacceptably unresponsive. Therefore, in various embodiments of the invention, all of the data in each group of pictures 31 (that is, from one intra-encoded frame until the next one) are buffered in the server 12 before being transmitted to permit blending of the interactive user interface images with the currently-displayed image from the source video (para. [0073], Fig. 3).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im and Tonnison to allow for the composite DMTUETII interface payload datastructure to be configured to unfurl a DMTUETII interface into an iframe to form a user interface overlayed over the user selected media presentation. This would have produced 
Regarding claim 29, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 28, and further discloses wherein the user selected media is video and the user selected media presentation is via a video player (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 30, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 28, and further discloses further comprising: obtaining a selection from the unfurled user interface selection display to complete a transaction (Tonnison, Fig. 39, paras. [0243]-[0246]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 31, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 30, and further discloses wherein the asset composite DMTUETII interface payload datastructure comprises selecting an on-line store to complete a transaction, wherein the on-line store may be any of: a third-party e-commerce provider, 1st-party e-commerce provider (Tonnison, Fig. 23, para. [0193]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 32, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 28, and further discloses wherein generating an asset composite DMTUETII interface payload datastructure comprises using an application programming interface provided by a media player to call for an outside user interface overlaying the user selected media to display formation from said asset composite DMTUETII interface payload datastructure (Im, Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of a user interface overlaying the user selected media.).
 the apparatus of claim 28, and further discloses wherein asset composite DMTUETII interface payload datastructure includes information regarding a transaction history of said user (Im, paras. [0054], [0081] and [0172]).
Regarding claim 36, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 33, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 37, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 33, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 39, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 28, and further discloses wherein the DMTUETII request datastructure includes embed codes including for a media player for the user selected media asset (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
a distributed media tethered unfolding embedded transaction and inventory interface medium storing processor-executable components, the components comprising instructions to: obtain distributed media tethered unfolding embedded transaction and inventory interface (DMTUETII) request datastructure, wherein the DMTUETII request datastructure includes embed codes including a media identifier datastructure of a user selection of a media asset (Fig. 5 and 6, paras. [0105]-[0107]; “If a TV user 500 changes channels while watching TV on the TV device 200, a new content 510 may be played.” Changing channels is selecting a media asset (i.e. the asset on the newly tuned channel.)); generate an asset composite DMTUETII interface payload datastructure for the user selected media asset from the media identifier datastructure, including: compositing a DMTUETII interface for the user selected media, wherein the asset composite DMTUETII interface payload datastructure is configured to obtain the user selected media, wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface to form a user interface overlayed over the user selected media presentation, upon user selection, wherein the composite DMTUETII interface payload datastructure is configured to form an unfurled user interface selection display having dynamic selection information for (a) sharing information regarding the user selected media with a user's social contacts (Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of ways to share information regarding the user selected media with a user's social contacts.), (b) purchasing or trading digital or physical goods or services associated with the user selected media (Fig. 22, paras. [0169]-[0178]), provide the asset composite DMTUETII interface payload datastructure to the user (Figs. 5-10, paras. [0105]-[0116]).
 (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. However, in analogous art, Tonnison discloses that in an online e-commerce and networking system, a user can be presented with user interfaces that allow said user to add or delete items from a Wish List (Fig. 18, element 1805, paras. [0170]-[0172]), and that a user wants to gift a particular item to a friend (Fig. 15, element 1506, para. [0163]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im to allow for having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. This would have produced predictable and desirable results, in that it would allow users to have a greater range and variety of options it how they interacted with content in concert with their social media networks, which could increase user enjoyment of and satisfaction with the system.
Further, although it is well-known that video content such as that discussed in Im is delivered using I-frames, it could be argued that the combination of Im and Tonnison does not explicitly disclose wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface into an iframe to form a user interface overlayed over the user selected media presentation. However, in analogous art, Brockmann discloses the overlay rendering of a user interface onto source video, stating “[s]uppose an interface command 32 arrives at the server 12 when a P-frame 316 is being displayed on the display device 11. Because it is inter-encoded, the information in this P-frame is insufficient by itself to reconstruct the complete image being displayed (i.e., to reconstruct the decoder state). In fact, the 
Regarding claim 41, the combination of Im, Tonnison and Brockmann discloses the medium of claim 40, and further discloses wherein the user selected media is video and the user selected media presentation is via a video player (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 42, the combination of Im, Tonnison and Brockmann discloses the medium of claim 40, and further discloses further comprising: obtaining a selection from the unfurled user interface selection display to complete a transaction (Tonnison, Fig. 39, paras. [0243]-[0246]. This claim is rejected on the same grounds as claim 28.).
 the medium of claim 42, and further discloses wherein the asset composite DMTUETII interface payload datastructure comprises selecting an on-line store to complete a transaction, wherein the on-line store may be any of: a third-party e-commerce provider, 1st-party e-commerce provider (Tonnison, Fig. 23, para. [0193]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 44, the combination of Im, Tonnison and Brockmann discloses the medium of claim 40, and further discloses wherein generating an asset composite DMTUETII interface payload datastructure comprises using an application programming interface provided by a media player to call for an outside user interface overlaying the user selected media to display formation from said asset composite DMTUETII interface payload datastructure (Im, Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of a user interface overlaying the user selected media.).
Regarding claim 45, the combination of Im, Tonnison and Brockmann discloses the medium of claim 40, and further discloses wherein asset composite DMTUETII interface payload datastructure includes information regarding a transaction history of said user (Im, paras. [0054], [0081] and [0172]).
Regarding claim 48, the combination of Im, Tonnison and Brockmann discloses the medium of claim 45, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 49, the combination of Im, Tonnison and Brockmann discloses the medium of claim 45, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 51, the combination of Im, Tonnison and Brockmann discloses the medium of claim 40, and further discloses wherein the DMTUETII request datastructure includes embed codes including for a media player for the user selected media asset (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 52, Im discloses a distributed media tethered unfolding embedded transaction and inventory interface system comprising means to: obtain distributed media tethered unfolding embedded transaction and inventory interface (DMTUETII) request datastructure, wherein the DMTUETII request datastructure includes embed codes including a media identifier datastructure of a user selection of a media asset (Fig. 5 and 6, paras. [0105]-[0107]; “If a TV user 500 changes channels while watching TV on the TV device 200, a new content 510 may be played.” Changing channels is selecting a media asset (i.e. the asset on the newly tuned channel.)); generate an asset composite DMTUETII interface payload datastructure for the user selected media asset from the media identifier datastructure, including: compositing a DMTUETII interface for the user selected media, wherein the asset composite DMTUETII interface payload datastructure is configured to obtain the user selected media, wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface to form a user interface overlayed over the user selected media presentation, upon user selection, wherein the composite DMTUETII interface payload datastructure is configured to form an unfurled user interface selection display having dynamic selection information for (a) sharing information regarding the user selected media with a user's social contacts (Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of ways to share information regarding the user selected media with a user's social contacts.), (b) purchasing or trading digital or physical goods or services associated with the user selected media (Fig. 22, paras. [0169]-[0178]), provide the asset composite DMTUETII interface payload datastructure to the user (Figs. 5-10, paras. [0105]-[0116]).
Im does not disclose having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. However, in analogous art, Tonnison discloses that in an online e-commerce and networking system, a user can be presented with user interfaces that allow said user to add or delete items from a Wish List (Fig. 18, element 1805, paras. [0170]-[0172]), and that a user wants to gift a particular item to a friend (Fig. 15, element 1506, para. [0163]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im to allow for having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. This would have produced predictable and desirable results, in that it 
Further, although it is well-known that video content such as that discussed in Im is delivered using I-frames, it could be argued that the combination of Im and Tonnison does not explicitly disclose wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface into an iframe to form a user interface overlayed over the user selected media presentation. However, in analogous art, Brockmann discloses the overlay rendering of a user interface onto source video, stating “[s]uppose an interface command 32 arrives at the server 12 when a P-frame 316 is being displayed on the display device 11. Because it is inter-encoded, the information in this P-frame is insufficient by itself to reconstruct the complete image being displayed (i.e., to reconstruct the decoder state). In fact, the information necessary is found in a combination of the frames 311-316. One could introduce a latency 33 between the time of the command 32 and the next I-frame 317, at which time the overlay image is blended 34. However, if the group of pictures 31 contains two seconds worth of source video, the average wait time from the command 32 to the next I-frame 317 (and the appearance of the user interface) is one second, which is unacceptably unresponsive. Therefore, in various embodiments of the invention, all of the data in each group of pictures 31 (that is, from one intra-encoded frame until the next one) are buffered in the server 12 before being transmitted to permit blending of the interactive user interface images with the currently-displayed image from the source video (para. [0073], Fig. 3).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im and Tonnison to allow for the composite DMTUETII interface payload 
Regarding claim 53, the combination of Im, Tonnison and Brockmann discloses the system of claim 52, and further discloses wherein the user selected media is video and the user selected media presentation is via a video player (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 54, the combination of Im, Tonnison and Brockmann discloses the system of claim 52, and further discloses further comprising: obtaining a selection from the unfurled user interface selection display to complete a transaction (Tonnison, Fig. 39, paras. [0243]-[0246]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 55, the combination of Im, Tonnison and Brockmann discloses the system of claim 54, and further discloses wherein the asset composite DMTUETII interface payload datastructure comprises selecting an on-line store to complete a transaction, wherein the on-line store may be any of: a third-party e-commerce provider, 1st-party e-commerce provider (Tonnison, Fig. 23, para. [0193]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 56, the combination of Im, Tonnison and Brockmann discloses the system of claim 52, and further discloses wherein generating an asset composite DMTUETII interface payload datastructure comprises using an application programming interface provided by a media player to call for an outside user interface overlaying the user selected media to display formation from said asset composite DMTUETII interface payload datastructure (Im, Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of a user interface overlaying the user selected media.).
Regarding claim 57, the combination of Im, Tonnison and Brockmann discloses the system of claim 52, and further discloses wherein asset composite DMTUETII interface payload datastructure includes information regarding a transaction history of said user (Im, paras. [0054], [0081] and [0172]).
Regarding claim 60, the combination of Im, Tonnison and Brockmann discloses the system of claim 57, and further discloses wherein said transforming comprises executing processor-implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 61, the combination of Im, Tonnison and Brockmann discloses the system of claim 57, and further discloses wherein said transforming comprises executing processor-implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 63, the combination of Im, Tonnison and Brockmann discloses the system of claim 52, and further discloses wherein the DMTUETII request datastructure includes embed codes including for a media player for the user selected media asset (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 64, Im discloses a distributed media tethered unfolding embedded transaction and inventory interface processor-implemented method, comprising executing processor-executable instructions to: obtain distributed media tethered unfolding embedded transaction and inventory interface (DMTUETII) request datastructure, wherein the DMTUETII request datastructure includes embed codes including a media identifier datastructure of a user selection of a media asset (Fig. 5 and 6, paras. [0105]-[0107]; “If a TV user 500 changes channels while watching TV on the TV device 200, a new content 510 may be played.” Changing channels is selecting a media asset (i.e. the asset on the newly tuned channel.)); generate an asset composite DMTUETII interface payload datastructure for the user selected media asset from the media identifier datastructure, including: compositing a DMTUETII interface for the user selected media, wherein the asset composite DMTUETII interface payload datastructure is configured to obtain the user selected media, wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface to form a user interface overlayed over the user selected media presentation, upon user selection, wherein the composite DMTUETII interface payload datastructure is configured to form an unfurled user interface selection display having dynamic selection information for (a) sharing information regarding the user selected media with a user's social contacts (Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of ways to share information regarding the user selected media with a user's social contacts.), (b) purchasing or trading digital or physical goods or services associated with the user selected media (Fig. 22, paras. [0169]-[0178]), provide the asset composite DMTUETII interface payload datastructure to the user (Figs. 5-10, paras. [0105]-[0116]).
Im does not disclose having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. However, in analogous art, Tonnison discloses that in an online e-commerce and networking system, a user can be presented with user interfaces that allow said user to add or delete items from a Wish List (Fig. 18, element 1805, paras. [0170]-[0172]), and that a user wants to gift a particular item to a friend (Fig. 15, element 1506, para. [0163]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im to allow for having dynamic selection information for (c) adding information regarding the users selected media to a user's wishlist, and (d) gifting digital or physical goods or services associated with the user selected media to a third party. This would have produced predictable and desirable results, in that it would allow users to have a greater range and variety of options it how they interacted with content in concert with their social media networks, which could increase user enjoyment of and satisfaction with the system.
Further, although it is well-known that video content such as that discussed in Im is delivered using I-frames, it could be argued that the combination of Im and Tonnison does not explicitly disclose wherein the composite DMTUETII interface payload datastructure is configured to unfurl a DMTUETII interface into an iframe to form a user interface overlayed over the user selected media presentation. However, in analogous art, Brockmann discloses the overlay rendering of a user interface onto source video, stating “[s]uppose an interface command 32 arrives at the server 12 when a P-frame 316 is being displayed on the display device 11. 
Regarding claim 65, the combination of Im, Tonnison and Brockmann discloses the method of claim 64, and further discloses wherein the user selected media is video and the user selected media presentation is via a video player (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).
Regarding claim 66, the combination of Im, Tonnison and Brockmann discloses the method of claim 64, and further discloses further comprising: obtaining a selection from the unfurled user interface selection display to complete a transaction (Tonnison, Fig. 39, paras. [0243]-[0246]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 67, the combination of Im, Tonnison and Brockmann discloses the method of claim 66, and further discloses wherein the asset composite DMTUETII interface payload datastructure comprises selecting an on-line store to complete a transaction, wherein the on-line store may be any of: a third-party e-commerce provider, 1st-party e-commerce provider (Tonnison, Fig. 23, para. [0193]. This claim is rejected on the same grounds as claim 28.).
Regarding claim 68, the combination of Im, Tonnison and Brockmann discloses the method of claim 64, and further discloses wherein generating an asset composite DMTUETII interface payload datastructure comprises using an application programming interface provided by a media player to call for an outside user interface overlaying the user selected media to display formation from said asset composite DMTUETII interface payload datastructure (Im, Figs. 5-10, paras. [0105]-[0116]; Element 620 in the figures shows various iterations of a user interface overlaying the user selected media.).
Regarding claim 69, the combination of Im, Tonnison and Brockmann discloses the method of claim 64, and further discloses wherein asset composite DMTUETII interface payload datastructure includes information regarding a transaction history of said user (Im, paras. [0054], [0081] and [0172]).
Regarding claim 72, the combination of Im, Tonnison and Brockmann discloses the method of claim 69, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 73, the combination of Im, Tonnison and Brockmann discloses the method of claim 69, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including visual components to share, purchase, trade or gift products or services in connection with said video presentation (Tonnison, Fig. 15, element 1506, para. [0163]. This claim is rejected on the same grounds as claim 28).
Regarding claim 75, the combination of Im, Tonnison and Brockmann discloses the method of claim 64, and further discloses wherein the DMTUETII request datastructure includes embed codes including for a media player for the user selected media asset (Im, Fig. 2, element 200, paras. [0073]-[0078] and [0158]).


Claims 34, 35, 46, 47, 58, 59, 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/057509 (Im et al., Pub. No. US 2013/0291037 will be used as a translation for citation purposes) in view of Tonnison et al. (Pub. No.: US 2009/0292595) and Brockmann et al. (Pub. No.: US 2014/0366057), and further in view of Karr et al. (Pub. No.: US 2013/0297523).
Regarding claim 34, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 33, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including at least a portion of a transaction history of the user (Im, paras. [0054], [0081] and [0172]), and a suggested future purchases to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including a suggested future purchases to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include a suggested future purchases to the user based on the user selected media and transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized recommendations, which could increase user satisfaction as well as potentially increase revenue for e-commerce providers. 
Regarding claim 35, the combination of Im, Tonnison and Brockmann discloses the apparatus of claim 33, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including suggested goods or services to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including suggested goods or services to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction 
Regarding claim 46, the combination of Im, Tonnison and Brockmann discloses the medium of claim 45, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including at least a portion of a transaction history of the user (Im, paras. [0054], [0081] and [0172]), and a suggested future purchases to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including a suggested future purchases to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include a suggested future purchases to the user based on the user selected media and transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized 
Regarding claim 47, the combination of Im, Tonnison and Brockmann discloses the medium of claim 45, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including suggested goods or services to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including suggested goods or services to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include suggested goods or services to the user based on user selected media and the transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized recommendations, which could increase user satisfaction as well as potentially increase revenue for e-commerce providers. 
Regarding claim 58, the combination of Im, Tonnison and Brockmann discloses the system of claim 57, and further discloses wherein said transforming comprises executing processor-implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including at least a portion of a transaction history of the user (Im, paras. [0054], , and a suggested future purchases to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including a suggested future purchases to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include a suggested future purchases to the user based on the user selected media and transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized recommendations, which could increase user satisfaction as well as potentially increase revenue for e-commerce providers.
Regarding claim 59, the combination of Im, Tonnison and Brockmann discloses the system of claim 57, and further discloses wherein said transforming comprises executing processor-implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including suggested goods or services to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including suggested goods or services to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow 
Regarding claim 70, the combination of Im, Tonnison and Brockmann discloses the method of claim 69, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including at least a portion of a transaction history of the user (Im, paras. [0054], [0081] and [0172]), and a suggested future purchases to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including a suggested future purchases to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include a suggested future purchases to the user based on the user selected media and transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized recommendations, which could increase user satisfaction as well as potentially increase revenue for e-commerce providers.
 the method of claim 69, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including suggested goods or services to the user based on user selected media (Im, paras. [0130] and [0131]). However, the combination does not explicitly disclose the display including suggested goods or services to the user based on the transaction history. However, in analogous art, Karr discloses a “system may recommend items for purchase based on transaction history at the ecommerce site which is maintained in at least one database of the system (para. [0031]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Im, Tonnison and Brockmann to allow for the display to include suggested goods or services to the user based on user selected media and the transaction history. This would have produced predictable and desirable results, in that it would allow for user’s to be presented with more relevant and customized recommendations, which could increase user satisfaction as well as potentially increase revenue for e-commerce providers. 


Claims 38, 50, 62 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/057509 (Im et al., Pub. No. US 2013/0291037 will be used as a translation for citation purposes) in view of Tonnison et al. (Pub. No.: US 2009/0292595) and Brockmann et al. (Pub. No.: US 2014/0366057), and further in view of Lockhart (Pub. No.: US 2013/0339263) and Freydberg (Pub. No.: US 2013/0041781).
 the apparatus of claim 33, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist (Tonnison, Fig. 18, element 1805, paras. [0170]-[0172]), but does not explicitly disclose including a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. However, in analogous art, Lockhart discloses generating a user interface from which a user can create one or more wish lists and also associate friends’ wish lists with said user’s account (paras. [0032], [0038], [0048] and [0052]), and Freydberg further discloses that a user may want to segment items into categories by whether an item is already purchased (i.e. they have it) or still on a wish list (i.e. they want it) (para. [0257]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im, Tonnison and Brockmann to allow for transforming the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist, a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. This would have produced predictable and desirable results, in that it would allow for users to make more informed choices on items to potentially gift to their friends based on what their friends actually desire and already possess.
Regarding claim 50, the combination of Im, Tonnison and Brockmann discloses the medium of claim 45, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist (Tonnison, Fig. 18, element 1805, paras. [0170]-[0172]), but  a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. However, in analogous art, Lockhart discloses generating a user interface from which a user can create one or more wish lists and also associate friends’ wish lists with said user’s account (paras. [0032], [0038], [0048] and [0052]), and Freydberg further discloses that a user may want to segment items into categories by whether an item is already purchased (i.e. they have it) or still on a wish list (i.e. they want it) (para. [0257]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im, Tonnison and Brockmann to allow for transforming the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist, a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. This would have produced predictable and desirable results, in that it would allow for users to make more informed choices on items to potentially gift to their friends based on what their friends actually desire and already possess.
Regarding claim 62, the combination of Im, Tonnison and Brockmann discloses the system of claim 57, and further discloses wherein said transforming comprises executing processor-implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist (Tonnison, Fig. 18, element 1805, paras. [0170]-[0172]), but does not explicitly disclose including a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. However, in analogous art, Lockhart discloses generating a user interface from which a user can create one or more wish lists and also associate friends’ wish lists with said user’s account (paras. [0032], [0038], [0048] and [0052]), and Freydberg further discloses that a user may want to segment items into categories by whether an 
Regarding claim 74, the combination of Im, Tonnison and Brockmann discloses the method of claim 69, and further discloses wherein said transforming comprises executing processor- implemented component instructions to: transform the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist (Tonnison, Fig. 18, element 1805, paras. [0170]-[0172]), but does not explicitly disclose including a plurality of a user friends' wishlists and a have/want status list of each item in said wishlists. However, in analogous art, Lockhart discloses generating a user interface from which a user can create one or more wish lists and also associate friends’ wish lists with said user’s account (paras. [0032], [0038], [0048] and [0052]), and Freydberg further discloses that a user may want to segment items into categories by whether an item is already purchased (i.e. they have it) or still on a wish list (i.e. they want it) (para. [0257]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Im, Tonnison and Brockmann to allow for transforming the asset composite DMTUETII interface payload datastructure wherein the unfurled user interface selection display including a user wishlist, a plurality of a user friends' wishlists and a have/want status list of each 


Conclusion
Claims 28-75 are rejected. Claim 22 is withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 17, 2021